DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The method of the independent claim requires dividing up the physiological measurements into ranges to form bins, assigning a different letter to each bin, wherein the letter assigned depends on which bin the physiological measurement is in, and wherein the letters form a word, and further wherein the trigger is the word that indicates an increase in a chance of a negative patient outcome. These limitations when taken in combination with the remaining limitations of the claim, such as defining trigger measurements based on historical physiological measurements, providing a first and a second database, predicting a future negative patient outcome, etc. are not disclosed, taught or made obvious by the references discovered by the examiner. 
The examiner considers the references to Boyer (20160220127), Huddar (20170262597) and Moyer (20160302674) to be the closest references. The references above teach various limitations of the claims but do not disclose, teach or make obvious dividing up the physiological measurements into ranges to form bins, assigning a different letter to each bin, wherein the letter assigned depends on which bin the physiological measurement is in, and wherein the letters form a word, and further wherein the trigger is the word that indicates an increase in a chance of a negative patient outcome. Therefore, the independent claims 1, 14 and 21 are allowed. Dependent claims 2-4, 7-8, 10-13, 19-20 are allowed for depending on allowed claims and inheriting the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792